The plaintiff in error, D.W. Ellington, was convicted in the county court of Blaine county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and on the 24th day of July, 1911, was adjudged to pay a fine of five hundred dollars and be confined in the county jail for a period of six months. Upon a careful examination of the record we find no error sufficient to justify a reversal of the judgment. There are some irregularities in the trial, but they cannot be said to be prejudicial. The accused admitted possession of the intoxicating liquor, and the jury were entirely justified in concluding that he had been selling the same, and *Page 733 
that the liquors he had at the time and place charged were for the purpose of unlawful sale. The judgment of the trial court is affirmed.